Title: To James Madison from Henry Lee, 27 February 1812
From: Lee, Henry
To: Madison, James


Dear SirWashington 27h. feby. [1812]
I came here to see the S of war on army appointments & was obliged to wait till late in the evening before I could see him which detained me the night.
This day I met G. W who urged me to his house & then ask⟨ed⟩ me to deliver the enclosed.
On my way just now to do so, I learnt that yr. dinner company had assembled & I of course returned.
I will stay this night in town & will wait on you before breakfeast in the morning, unless by a note sent to Mr Jones’s for me, you should tell me that you was satisfied with the letter without farther explanation. Most respectfy & truely I am ever your friend & most ob: ser
HL
 